CONTACTS Douglas J. Pauls C. Edward Jordan, Jr. Chief Financial Officer Executive Vice President (856) 751-9000 COMMERCE BANCORP CORE DEPOSITS UP 17%, RECEIVES BRANCH APPROVAL FROM OCC July 24, 2007 – Cherry Hill, New Jersey – Commerce Bancorp, Inc. (NYSE Symbol: CBH) reported increased assets, deposits and loans for the second quarter of 2007. SECOND QUARTER FINANCIAL HIGHLIGHTS June 30, 2007 % Change Total Assets: $48.2 Billion 11% Core Deposits: $43.0 Billion 17% Total (Net) Loans: $16.2 Billion 15% Total Revenues: $519.4 Million 12% Net Income: $76.9 Million (3)% Net Income Per Share: $.39 (5)% Company Statement Financial highlights for the second quarter were: · Deposit growth continues to drive the Company’s overall growth. · Core deposits increased $6.2 billion, up 17%, for the prior 12 months, while total deposits increased$6.3 billion, or 17%, for the prior 12 months. · Annualized core deposit growth per store was $15 million. · Comparable store core deposit growth was 15% · Commercial core deposits grew 18% to $17.3 billion. · New York City core deposits increased to $7.2 billion, up 29%. · Net loans grew $2.1 billion, or 15%, to $16.2 billion. · Revenue grew 12% despite the continuing difficult interest rate environment. · Net income was $76.9 million and net income per share was $.39 for the second quarter of 2007. · During the second quarter of 2007, the Company recorded non-recurring, pre-tax charges of approximately $5.1 million (approximately $.02 per share, after tax), primarily related to legal costs associated with the investigation being conducted by the Office of the Comptroller of the Currency (OCC) and net losses related to the Company’s equity method investments. · Shareholder equity increased $366.4 million, or 15%, to $2.9 billion. · Book value per share grew 12% to $14.55. Expansion Plans The Commerce growth model includes the opening of new stores in both existing and new markets, with a goal of increasing the store base by approximately 15% a year.During the first six months of 2007, the Company opened 14 new stores, including its first in Miami-Dade County, Florida. · In 2007, the Company expects to open a total of +/- 50 stores, which will increase total stores to approximately 480.Openings are planned in the following markets: Metro New York 25 +/- Metro Philadelphia10 +/- Metro Washington5 +/- Southeast Florida10 +/- · The Company has finalized its revised branch application process with the OCC and has received approval for one branch under the revised process.Accordingly, the Company will submit additional branch applications. 2 The Commercial Bank 6/30/07 6/30/06 $ Increase % Increase (dollars in millions) Commercial Core Deposits: $ 17,319 $ 14,637 $ 2,682 18 % Commercial Loans: 10,332 8,995 1,337 15 Lending Loans increased 15% to $16.4 billion from the second quarter of 2006, and the growth was widespread throughout all loan categories. Regional Loan Growth: 6/30/07 6/30/06 $ Increase % Increase % of Total Growth (dollars in millions) Metro New York $ 8,413 $ 7,104 $ 1,309 18 % 63 % Metro Philadelphia 7,164 6,693 471 7 22 Metro Washington 286 119 167 140 8 Southeast Florida 505 358 147 41 7 Total: $ 16,368 $ 14,274 $ 2,094 15 % 100 % Loan Composition: 6/30/07 % of Total 6/30/06 % of Total $ Increase % Increase (dollars in millions) Commercial $ 4,458 27 % $ 3,731 26 % $ 727 19 % Owner-Occupied RE 3,000 18 2,614 18 386 15 Total Commercial 7,458 45 6,345 44 1,113 18 Consumer 6,036 37 5,279 37 757 14 Commercial Real Estate 2,874 18 2,650 19 224 8 Total Loans $ 16,368 100 % $ 14,274 100 % $ 2,094 15 % The loan-to-deposit ratio was 37% at June 30, 2007. 3 Asset Quality Quarter Ended 6/30/07 3/31/07 6/30/06 Non-Performing Assets/Assets .12 % .11 % .12 % Net Loan Charge-Offs .18 % .16 % .06 % Reserve for Credit Losses/Gross Loans 1.04 % 1.03 % 1.04 % Non-Performing Loan Coverage 334 % 351 % 291 % Non-Performing Assets/Capital 2 % 2 % 2 % and Reserves Non-performing assets and loans past due 90 days at June 30, 2007 totaled $56.9 million or .12% of total assets, versus $52.4 million, or .11% of total assets, at March 31, 2007 and $53.0 million, or .12% of total assets, at June 30, 2006. Income Statement Three Months Ended Six Months Ended 6/30/07 6/30/06 % Change 6/30/07 6/30/06 % Change (dollars in thousands, except per share data) Total Revenues: $ 519,397 $ 461,893 12 % $ 1,011,804 $ 900,825 12 % Total Expenses: 387,895 333,784 16 750,680 649,118 16 Net Income: 76,903 79,520 (3 ) 154,839 156,817 (1 ) Net Income Per Share: $ .39 $ .41 (5 ) $ .79 $ .82 (4 ) Balance Sheet 6/30/07 6/30/06 $ Increase % Increase (dollars in millions) Total Assets: $ 48,176 $ 43,436 $ 4,740 11 % Total Loans (Net): 16,207 14,133 2,074 15 Core Deposits: 43,014 36,784 6,230 17 Total Deposits: 44,388 38,050 6,338 17 4 Deposit Growth 6/30/07 6/30/06 $ Increase % Increase (dollars in millions) Core Deposits $ 43,014 $ 36,784 $ 6,230 17 % Total Deposits $ 44,388 $ 38,050 $ 6,338 17 % Regional Deposit Growth Core deposit growth by region is as follows: # of Stores 6/30/07 6/30/06 $ Increase % Increase Average Store Size Annualized Growth/ Store (dollars in millions) Northern New Jersey 144 $ 13,030 $ 11,388 $ 1,642 14 % $ 90 $ 12 New York City 59 7,217 5,596 1,621 29 122 30 Long Island/Westchester/CT 52 4,391 3,498 893 26 84 19 Metro New York 255 $ 24,638 $ 20,482 $ 4,156 20 % $ 97 $ 17 Metro Philadelphia 156 17,445 15,763 1,682 11 112 11 Metro Washington 19 542 280 262 94 29 19 Southeast Florida 12 389 259 130 50 32 14 Total Core Deposits 442 $ 43,014 $ 36,784 $ 6,230 17 % $ 97 $ 15 Total Deposits $ 44,388 $ 38,050 $ 6,338 17 % $ 100 $ 15 Metro New York remains the Company’s largest and fastest growing market with core deposits of $24.6 billion, an increase of 20% over the second quarter of 2006, and an annualized core deposit growth per store of $17 million.This market is expected to continue to lead the deposit growth of the Company. 5 Comparable Store Core Deposit Growth Comparable store deposit growth is measured as the year-over-year percentage increase in core deposits for stores open one year or more at the balance sheet date. Core Deposit Growth Stores Open 1 Year or More # of Stores Comp Store Increase Metro Philadelphia 149 11 % Northern New Jersey 132 13 New York City 48 29 Long Island/Westchester/CT 44 21 Metro Washington 8 66 Southeast Florida 8 29 Total 389 15 % Core Deposits Core deposit growth by type of account is as follows: 6/30/07 6/30/06 $ Change % Change 2nd Quarter Cost of Funds (dollars in millions) Demand $ 9,377 $ 8,654 $ 723 8 % 0.00 % Interest Bearing Demand 18,860 14,269 4,591 32 3.71 Savings 10,524 10,729 (205 ) (2 ) 2.80 Subtotal 38,761 33,652 5,109 15 % 2.60 % Time 4,253 3,132 1,121 36 4.49 Total Core Deposits: $ 43,014 $ 36,784 $ 6,230 17 % 2.78 % 6 Core deposit growth by type of customer is as follows: 6/30/07 % Total 6/30/06 % Total $ Increase % Increase (dollars in millions) Consumer $ 18,156 42 % $ 15,766 43 % $ 2,390 15 % Commercial 17,319 40 14,637 40 2,682 18 Government 7,539 18 6,381 17 1,158 18 Total $ 43,014 100 % $ 36,784 100 % $ 6,230 17 % Net Income and Net Income Per Share Net income totaled $76.9 million for the second quarter of 2007, compared to net income of $79.5 million for the second quarter of 2006.On a diluted per share basis, net income for the second quarter of 2007 was $.39 compared to $.41 for the second quarter of 2006. Three Months Ended Six Months Ended 6/30/07 6/30/06 % Change 6/30/07 6/30/06 % Change (dollars in thousands, except per share data) Net Income: $ 76,903 $ 79,520 (3 )% $ 154,839 $ 156,817 (1 )% Net Income Per Share: $ .39 $ .41 (5 ) $ .79 $ .82 (4 ) For the first six months of 2007, net income totaled $154.8 million, compared to $156.8 million for the first six months of 2006. On a diluted per share basis, net income for the first six months of 2007 was $ .79 compared to $.82 for the first six months of 2006. Net income and net income per share for the second quarter and first six months of 2007 were reflective of the continuing difficult interest rate environment and its impact on the Company’s net interest income, as well as increased FDIC assessments and certain non-recurring items. 7 Net Interest Income and Net Interest Margin Net interest income for the second quarter totaled $342.8 million, a 7% increase over the $318.9 million recorded a year ago, despite the continuing difficult interest rate environment.For the first six months of 2007, the Company recorded net interest income of $675.8 million, an 8% increase over the $626.9 million earned in the first six months of 2006.The increase in net interest income during the quarter and first six months was due to volume increases in interest earning assets resulting from the Company’s continued deposit growth. The net interest margin for the second quarter of 2007 decreased slightly to 3.22%, compared to 3.27% for the first quarter of 2007, and was down 17 basis points from the 3.39% margin for the second quarter of 2006.The year over year compression in net interest margin was primarily caused by the continuing difficult interest rate environment. On a tax equivalent basis, the Company recorded $350.1 million in net interest income in the second quarter of 2007, an increase of $25.1 million or 8% over the second quarter of 2006.Net interest income on a tax equivalent basis of $690.6 million was earned in the first six months of 2007, an increase of $51.8 million or 8% over the first six months of 2006. Net Interest Income and Rate/Volume Analysis As shown below, the increase in net interest income on a tax equivalent basis was due to volume increases in the Company’s earning assets, which were fueled by the Company’s continued deposit growth.The Company’s continuing ability to grow deposits produces net interest income growth, despite rate compression primarily caused by the continuing difficult interest rate environment. Net Interest Income June 2007 vs. 2006 Volume Increase Rate Change Total Increase % Increase (dollars in thousands) Quarter $ 44,950 $ (19,826 ) $ 25,124 8 % First Six Months $ 95,718 $ (43,897 ) $ 51,821 8 % 8 Non-Interest Income Non-interest income for the second quarter of 2007 increased to $176.6 million from $143.0 million a year ago, a 24% increase.Excluding net investment securities gains, non-interest income for the first six months of 2007 increased to $333.1 million from $274.0 million a year ago, a 22% increase.The increases in non-interest income are primarily attributable to the increase in deposit charges and service fees of 28% for both the second quarter and first six months of 2007. The growth in non-interest income for the second quarter and the first six months of 2007 is more fully depicted below: Three Months Ended Six Months Ended 6/30/07 6/30/06 % Change 6/30/07 6/30/06 % Change (dollars in thousands) Deposit Charges & Service Fees $ 116,913 $ 91,653 28 % $ 222,119 $ 173,934 28 % Other Operating Income: Commerce Banc Insurance 23,084 20,573 12 45,734 42,517 8 Commerce Capital Markets 8,037 7,263 11 15,305 13,498 13 Operating Lease Revenue 4,797 3,475 38 10,051 6,977 44 Loan Brokerage Fees 2,641 2,183 21 5,603 4,119 36 Other 21,100 17,809 18 34,332 32,913 4 Total Other Operating Income 59,659 51,303 16 111,025 100,024 11 Subtotal 176,572 142,956 24 333,144 273,958 22 Net Investment Securities Gains - - - 2,879 - 100 Total Non-Interest Income $ 176,572 $ 142,956 24 % $ 336,023 $ 273,958 23 % Included in other operating income for the second quarter and first six months of 2007 are $2.5 million and $7.5 million, respectively, of net losses related to the Company’s equity method investments. Non-Interest Expenses Non-interest expenses for the second quarter of 2007 were $387.9 million, up 16% from $333.8 million a year ago.Non-interest expenses for the first six months of 2007 were $750.7 million, up 16% from $649.1 million a year ago.The increases in non-interest expenses for the second quarter and six months ended June 30, 2007 were widespread throughout non-interest expense categories, reflecting the Company’s store expansion program. The Company remains focused on controlling costs while continuing to execute its growth model. Included in non-interest expenses are increased FDIC assessments of $6.5 million and $8.4 million for the second quarter and first six months of 2007, respectively, compared to the same periods a year ago.Excluding these amounts, the Company’s non-interest expenses would have increased by 14% for both the second quarter and first six months from the prior year. 9 Non-interest expenses were also impacted by non-recurring charges of approximately $2.6 million and $3.8 million during the second quarter and first six months of 2007, respectively.These non-recurring expenses were primarily legal costs incurred by the Company associated with the ongoing investigation being conducted by the OCC. Investments At June 30, 2007, total investments increased to $27.8 billion.The available for sale and held to maturity portfolios totaled $13.2 billion and $14.6 billion, respectively. None of the securities in the Company’s investment portfolio are backed by subprime mortgages. Detailed below is information regarding the composition and characteristics of the Company’s investment portfolio, excluding trading securities, at June 30, 2007. Product Description Available For Sale Held to Maturity Total (in millions) Mortgage-backed Securities: Federal Agencies Pass Through $ 1,545 $ 1,950 $ 3,495 Certificates (AAA Rated) Collateralized Mortgage 10,519 10,514 21,033 Obligations (AAA Rated) Obligations of State and 1,157 2,122 3,279 Political Subdivisions/Other Total $ 13,221 $ 14,586 $ 27,807 Duration (in years) 3.73 4.36 4.06 Average Life (in years) 6.42 6.44 6.43 Quarterly Average Yield 5.74 % 5.42 % 5.57 % At June 30, 2007, the after tax depreciation of the Company’s available for sale portfolio was $123.8 million. 10 Capital Resources Stockholders’ equity at June 30, 2007 increased to $2.9 billion, a $366.4 million increase, or 15% over stockholders’ equity of $2.5 billion at June 30, 2006. Return on average stockholders equity (ROE) for the second quarter and six months ending June 30, 2007 and 2006 is shown in the table below: Three Months EndedSix Months Ended 6/30/076/30/066/30/076/30/06 10.57%12.83%10.72%12.92% At June 30, 2007, the Company’s book value per share was $14.55, a 12% increase over the book value per share of $12.96 at June 30, 2006. The Company’s capital ratios at June 30, 2007 were as follows: Regulatory Guidelines Commerce “Well Capitalized” Leverage Ratio 6.06 % 5.00 % Tier I 11.72 % 6.00 % Total Capital 12.43 % 10.00 % Shareholder Returns June 30, 2007 Commerce S & P Index 1 Year 5 % 21 % 5 Years 12 % 11 % 10 Years 21 % 7 % 11 New Stores During the second quarter of 2007, the Company added 5 new stores, increasing the total stores to 442.During the last three years, the Company has added 153 of its 442 stores.At June 30, 2007 deposits for the Company’s 153 stores opened during the last three years totaled $6.6 billion. Stores opened during the second quarter were as follows: Metropolitan New York Location County Franklin Square Nassau (NY) Garnerville Rockland (NY) Lakewood Ocean (NJ) Metropolitan Washington, D.C. Location County Silver Spring Montgomery (MD) Southeastern Florida Location County Palm Beach/South County Palm Beach (FL) 12 Forward-Looking Statements The Company may from time to time make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the Securities and Exchange Commission, in its reports to shareholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions, that are subject to significant risks and uncertainties and are subject to change based on various factors (some of which are beyond the Company’s control). The words “may”, “could”, “should”, “would”, believe”, “anticipate”, “estimate”, “expect”, “intend”, “plan” and similar expressions are intended to identify forward-looking statements. The following factors, among others, could cause the Company’s financial performance or other forward looking statements to differ materially from that expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation; interest rates, market and monetary fluctuations; the timely development of competitive new products and services by the Company and the acceptance of such products and services by customers; the willingness of customers to substitute competitors’ products and services for the Company’s products and services and vice versa; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; future acquisitions; the expense savings and revenue enhancements from acquisitions being less than expected; the growth and profitability of the Company’s non-interest or fee income being less than expected; the ability to maintain the growth and further development of the Company’s community-based retail branching network; unanticipated regulatory or judicial proceedings (including those regulatory and other approvals necessary to open new stores); changes in consumer spending and saving habits; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. The Company cautions that any such forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors which may cause the Company’s actual results, performance or achievements to differ materially from the future results, performance or achievements the Company has anticipated in such forward-looking statements.You should note that many factors could affect the Company’s future financial results and could cause those results to differ materially from those expressed or implied in the Company’s forward-looking statements contained in this document. 13
